 
 
I 
111th CONGRESS 2d Session 
H. R. 4625 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2010 
Mr. Thornberry introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a commission to conduct a study and make recommendations concerning ways to improve the civil service and organization of the Federal Government. 
 
 
1.Short titleThis Act may be cited as the Civil Service Reform and Government Reorganization Commission Act of 2009. 
2.Commission 
(a)EstablishmentThere is established a commission to be known as the Civil Service Reform and Government Reorganization Commission (in this Act referred to as the Commission).  
(b)Duties of Commission 
(1)StudyThe Commission shall study the following aspects of the civil service system and the organization of the Government: 
(A)The Federal compensation system, including pay and benefit structures, with an emphasis on performance-based pay and benefits. 
(B)Recruiting individuals for the Federal workforce, with an emphasis on identifying and filling critical skill gaps in the Federal workforce, including experience in scientific fields, engineering, foreign language fluency, cultural understanding, and information technology. 
(C)Expediting and improving hiring processes. 
(D)Retaining a high-quality Federal workforce and providing continuing professional education to maintain the quality of such workforce and to ensure the efficient conduct of the Government. 
(E)Policies and barriers related to the termination of under-performing workers. 
(F)The role and oversight of Federal contractors and issues related to contractor assumption of Federal duties to ensure delineation between functions that are inherently Governmental functions and those that are not. 
(G)The extent to which greater efficiencies can be achieved by the process of attrition.   
(2)Report and proposed legislationNot later than 2 years after the initial meeting of the Commission under subsection (c)(8)(A), the Commission shall submit to the President and each House of Congress (on the same day and while each House is in session)— 
(A)a report containing a detailed statement of the findings and conclusion of the Commission with respect to the civil service system and the organization of the Government, together with the recommendations of the Commission for improvements based on such findings; and 
(B)proposed legislative language to carry out the recommendations described in subparagraph (A). 
(3)LimitationIn no event may the Commission’s recommendations include any provisions which would have the effect of creating any new tax or providing for any increase in a rate of tax. 
(c)Membership 
(1)Number; appointmentThe Commission shall be composed of 11 members who shall be appointed by the President by and with the advice and consent of the Senate. 
(2)Eligibility 
(A)No serving Members of Congress or Federal employeesA member appointed under paragraph (1) may not be an officer or employee of the Federal Government or a Member of Congress serving at the time of such appointment. 
(B)Background of members 
(i)Former Federal employeesFour members appointed under paragraph (1) shall be former officers or employees of the Federal Government under the Federal civil service system. Any former officer or employee appointed as a member under this clause may not be appointed as a member under clause (ii). 
(ii)Private sector expertsSeven members appointed under paragraph (1) shall be individuals in the private sector who are recognized experts in matters relating to personnel management or Government organization. Any individual appointed as a member under this clause may not be appointed as a member under clause (i). 
(3)Political affiliationNot more than 6 members appointed under paragraph (1) may be of the same political party.  
(4)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the predecessor of such member was appointed shall be appointed only for the remainder of such term. Any appointment to fill a vacancy shall be subject to the requirements of paragraphs (1) through (3). 
(5)Basic Pay 
(A)Rates of payTo the extent or in the amounts provided in advance in appropriation Acts, each member shall be paid at a rate equal to level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions of subchapter I of chapter 57 of title 5, United States Code. 
(6)ChairpersonNot later than 30 days after all members have been appointed under paragraph (1), the President shall designate a Chairperson of the Commission. 
(7)QuorumSix members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(8)Meetings 
(A)Initial meetingNot later than 30 days after all members have been appointed under paragraph (1), the Commission shall hold its initial meeting. 
(B)Frequency of meetingsThe Commission shall meet at least monthly at the call of the Chairperson. 
(d)Staff of commission; experts and consultants 
(1)DirectorThe Commission shall appoint a Director. To the extent or in the amounts provided in advance in appropriation Acts, the Director shall be paid at a rate not to exceed the minimum rate of basic pay for GS–15 of the General Schedule. 
(2)StaffSubject to rules prescribed by the Commission, the Director may appoint and fix the pay of staff members as the Director determines appropriate, except that not more than 14 staff members may be appointed under this paragraph. 
(3)Experts and consultantsSubject to the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(e)Powers of commission 
(1)Hearings and sessionsThe Commission may hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission determines appropriate.  
(2)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this subsection. 
(3)Obtaining official dataThe Commission may obtain, from any department or agency of the United States, information necessary to enable it to carry out its duties. At the request of the Chairperson, the head of such department or agency shall furnish such information to the Commission. 
(4)VisitsThe Commission may visit the facilities and installations of any department or agency of the United States. 
(5)MailsThe Commission may use the United States mails in the same manner and under the same conditions as any department or agency of the United States. 
(6)Subpoena power 
(A)IssuanceThe Commission may issue subpoenas requiring the attendance and testimony of witnesses, the production of any evidence, or both, relating to any matter which the Commission is directed to study under subsection (b). The attendance of witnesses, production of evidence, or both, may be required from any place in the United States at any designated place of hearing in the United States. 
(B)Failure to obeyIf a person fails to obey a subpoena issued under subparagraph (A), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under examination. The application may be made in the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(C)Service of subpoenasA subpoena of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for United States district courts. 
(D)Service of processAll process of any court to which application is made under subparagraph (B) may be served in the judicial district in which the person required to be served resides or may be found. 
(7)ImmunityThe Commission is an agency of the United States for the purpose of part V of title 18, United States Code (relating to immunity of witnesses).  
(8)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate private agencies or persons for services. 
(f)TerminationThe Commission shall terminate 10 days after submitting the report and proposed legislation required by subsection (b)(2). 
3.Legislation to implement recommendations of the Commission 
(a)DefinitionFor purposes of this section, the term implementing bill means a bill the text of which consists of the legislative language submitted by the Commission to Congress in accordance with section 2(b)(2) and the title of which is A bill to implement the recommendations of the Civil Service Reform and Government Reorganization Commission.. 
(b)IntroductionNot later than 60 days after the date on which the Commission submits its report and proposed legislation to Congress in accordance with section 2(b)(2), an implementing bill— 
(1)shall be introduced (by request) in the House of Representatives by the majority leader of the House of Representatives, for himself or herself and the minority leader of the House of Representatives, or by Members of the House of Representatives designated by the majority leader and minority leader of the House; and 
(2)shall be introduced (by request) in the Senate by the majority leader of the Senate, for himself or herself and the minority leader of the Senate, or by Members of the Senate designated by the majority leader and minority leader of the Senate.If an implementing bill is not introduced in accordance with the preceding sentence in either House of Congress, any Member of that House may introduce an implementing bill on any day thereafter. 
(c)ReferralAn implementing bill shall be referred to the committees of the House of Representatives and of the Senate with jurisdiction. Each committee shall make its recommendations to the House of Representatives or the Senate, as the case may be, within 10 calendar days after the date of introduction in that House. If a committee to which an implementing bill has been referred has not reported by the close of the 10th calendar day after its introduction, such committee shall be automatically discharged from further consideration of the bill, and the bill shall be placed on the appropriate calendar. 
(d)Expedited procedures 
(1)In the House of Representatives 
(A)In generalNot later than 5 days of session after the date on which an implementing bill is reported or discharged from all committees to which it was referred, the majority leader of the House of Representatives or the majority leader’s designee shall move to proceed to the consideration of the implementing bill. It shall also be in order for any Member of the House of Representatives to move to proceed to the consideration of the implementing bill at any time after the conclusion of such 5-day period. 
(B)Motion to proceedA motion to proceed to the consideration of the implementing bill is highly privileged in the House of Representatives and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the implementing bill. A motion to proceed to the consideration of other business shall not be in order. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the House of Representatives shall immediately proceed to consideration of the implementing bill without intervening motion, order, or other business, and the implementing bill shall remain the unfinished business of the House of Representatives until disposed of. 
(C)Limits on debateDebate in the House of Representatives on an implementing bill under this paragraph shall not exceed a total of 100 hours, which shall be divided equally between those favoring and those opposing the bill. A motion further to limit debate is in order and shall not be debatable. It shall not be in order to move to recommit an implementing bill under this paragraph or to move to reconsider the vote by which the bill is agreed to or disagreed to. 
(D)AppealsAppeals from decisions of the chair relating to the application of the Rules of the House of Representatives to the procedures relating to an implementing bill shall be decided without debate. 
(E)Application of House rulesExcept to the extent specifically provided in this paragraph, consideration of an implementing bill shall be governed by the Rules of the House of Representatives. It shall not be in order in the House of Representatives to consider any implementing bill introduced pursuant to the provisions of this section under a suspension of the rules or under a special rule. 
(F)No amendmentsNo amendment to the implementing bill shall be in order in the House of Representatives. 
(G)Vote on final passageIn the House of Representatives, immediately following the conclusion of consideration of the implementing bill, the vote on final passage of the implementing bill shall occur without any intervening action or motion, requiring an affirmative vote of 3/5 of the Members, duly chosen and sworn. If the implementing bill is passed, the Clerk of the House of Representatives shall cause the bill to be transmitted to the Senate before the close of the next day of session of the House. 
(2)In the Senate 
(A)In generalNot later than 5 days of session after the date on which an implementing bill is reported or discharged from all committees to which it was referred, the majority leader of the Senate or the majority leader’s designee shall move to proceed to the consideration of the implementing bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the implementing bill at any time after the conclusion of such 5-day period. 
(B)Motion to proceedA motion to proceed to the consideration of the implementing bill is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the implementing bill. A motion to proceed to consideration of the implementing bill may be made even though a previous motion to the same effect has been disagreed to. A motion to proceed to the consideration of other business shall not be in order. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate shall immediately proceed to consideration of the implementing bill without intervening motion, order, or other business, and the implementing bill shall remain the unfinished business of the Senate until disposed of. 
(C)Limits on debateIn the Senate, consideration of the implementing bill and on all debatable motions and appeals in connection therewith shall not exceed a total of 100 hours, which shall be divided equally between those favoring and those opposing the implementing bill. A motion further to limit debate on the implementing bill is in order and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the implementing bill, including time used for quorum calls and voting, shall be counted against the total 100 hours of consideration. 
(D)No amendmentsNo amendment to the implementing bill shall be in order in the Senate. 
(E)Motion to recommitA motion to recommit an implementing bill shall not be in order under this paragraph. 
(F)Vote on final passageIn the Senate, immediately following the conclusion of consideration of the implementing bill and a request to establish the presence of a quorum, the vote on final passage of the implementing bill shall occur and shall require an affirmative vote of 3/5 of the Members, duly chosen and sworn. 
(G)Other motions not in orderA motion to postpone or a motion to proceed to the consideration of other business is not in order in the Senate. A motion to reconsider the vote by which the implementing bill is agreed to or not agreed to is not in order in the Senate. 
(H)Consideration of the House bill 
(i)In generalIf the Senate has received the House companion bill to the implementing bill introduced in the Senate prior to the vote required under subparagraph (F) and the House companion bill is identical to the implementing bill introduced in the Senate, then the Senate shall consider, and the vote under subparagraph (F) shall occur on, the House companion bill. 
(ii)Procedure after vote on senate billIf the Senate votes, pursuant to subparagraph (F), on the bill introduced in the Senate, the Senate bill shall be held pending receipt of the House message on the bill. Upon receipt of the House companion bill, if the House bill is identical to the Senate bill, the House bill shall be deemed to be considered, read for the third time, and the vote on passage of the Senate bill shall be considered to be the vote on the bill received from the House. 
(3)No suspensionNo motion to suspend the application of this subsection shall be in order in the Senate or in the House of Representatives. 
(e)Rules of House of Representatives and SenateThis section is enacted by the Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedures to be followed in that House in the case of an implementing bill; and it supersedes other rules only to the extent that it is inconsistent with such other rules; and 
(2)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 
 
